        Case 2:19-cv-00048-NDF Document 59 Filed 08/07/19 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF WYOMING



 JIMMIE G. BILES,

               Plaintiff,
 vs.                                                     Case No. 19-CV-48-F

 JOHN H. SCHNEIDER,JR.; MICHELLE
 R. SCHNEIDER; and MEDPORT,LLC,

               Defendants,



                       ORDER DENYING MOTION TO STAY

       This matter is before the Court on Defendant Medport, LLC's Motion to Stay(Doc.

45). The Court has considered the motion and is fully informed in the premises. For the

following reasons, Medport's Motion is DENIED.

                                    BACKGROUND

       Roughly seven years ago, this Court entertained a set of cases titled Biles v.

Schneider, No.2:1 l-cv-00366-NDF {^''Biles v. Schneider F'')', and Biles v. Fallen,No.2:11-

CV-00294-NDF. Both cases featured allegations that Defendant John Schneider and his

wife, Michelle Schneider, had conspired with Lisa Fallon to defame Dr. Jimmie Biles.

Specifically,Biles claimed those defendants paid Fallon to mail defamatory fliers to 14,239

homes in various Wyoming communities. {Biles v. Schneider I, Doc. 1 at H 41; Biles v.

Fallon, Doc. 1 at ^ 22). Ultimately, the parties settled these matters, and the Court

dismissed both cases with prejudice. {Biles v. Schneider I, Doc. 53; Biles v. Fallon, Doc.

62).

                                            1
            Case 2:19-cv-00048-NDF Document 59 Filed 08/07/19 Page 2 of 7



          The settlement agreement resolving the prior litigation forms the basis for this suit.

Biles claims John Schneider or his surrogates have been posting defamatory remarks on

Facebook and the internet, in violation of that agreement.(Doc. 1 at                              37, 39). Based on

these events. Biles filed suit in this Court for breach of contract, intentional infliction of

emotional distress, and joint enterprise. He named three defendants: 1)John Schneider, 2)

Michelle Schneider, and 3)Medport, LLC,an entity owned by Schneider.(Id.). Biles later

voluntarily dismissed Michelle Schneider, while he continues to pursue claims against the

other defendants.(Doc. 40). Interestingly, Schneider is proceeding pro se, while his entity,

Medport, enjoys representation.

         Around the time Biles filed suit, Schneider began serving a 24-month prison
sentence after pleading guilty to a single count of bankruptcy fraud in the United States

District Court for the District of Montana.(Doc. 48 at t 7). On July 5, 2019, Medport

moved to stay this case pending Schneider's release from prison.' (Docs. 45, 46).

Essentially, Medport contends the Court should stay the case because Schneider's

incarceration renders Medport's communication with its only member difficult.^(Doc. 46

        'Medport failed to confer with Biles per U.S.D.C.L.R. 7.1(b)(1)(A). Additionally, Medport exceeded the
page-limit allowed by U.S.D.C.L.R. 7.1(b)(1)(C). While Biles claims these failures justify denial, Medport claims its
failure to confer was justified, as Biles' counsel had already expressed opposition to a stay in response to one of
Schneider s filings in this case. Additionally, it contends the Court should ignore its failure to adhere to page
limitations, as it attached a corrective motion to its reply brief. While the Court wants litigants to follow Local Rules,
it will not consider procedural defects associated with Medport's motion in determining whether a stay is proper. Biles
already responded to Medport's motion,and Medport filed a reply. Thus,the Court has ample briefing to consider the
merits ofa stay in this case. It sees no reason to delay decision in this matter.

         2 In advocating for a stay, Medport frames its arguments in the context of factors from Golden Quality Ice
Cream Co. v. DeerfieldSpecialty Papers, Inc.,87 F.R.D.53(E.D.Pa. 1980).(Doc.46 at 4-12). The Tenth Circuit has
not adopted these factors, and the Court is not obligated to follow them. Accordingly, the Court will not consider
arguments that Medport apparently only makes to satisfy those factors. Primarily, Medport seems to advocate for a
stay because Schneider's incarceration makes the litigation process difficult for Medport. Since this argument seems
to be the focus ofMedport's motion,this is the argument the Court will discuss in considering whether a stay is proper.
           Case 2:19-cv-00048-NDF Document 59 Filed 08/07/19 Page 3 of 7




at 4-9). Accordingly, Medport argues that Schneider's incarceration hinders its discovery

efforts and general ability to defend its interests in this case.^ {Id.). Medport claims its

proposed stay would allow the parties to resume proceedings in 2020 {Id. at 2, 9-11).

Schneider's exact date of release depends on a variety of factors described in Medport's

motion, including the success of Schneider's criminal appeal, which is currently pending

before the Ninth Circuit. {Id.). Biles filed a response in opposition to the motion on July

18, 2019(Doc. 52), and Medport filed a reply on July 25, 2019.(Doc. 53). The matter is

now fully briefed and ready for disposition.

                                                DISCUSSION

         A federal district court "has broad discretion to stay proceedings as an incident to

its power to control its own docket." Clinton v. Jones,520 U.S.681,706(1997). The party

seeking a stay has the burden of establishing its need. Id. at 708. This burden is high.

"[W]here a movant seeks relief that would delay court proceedings by other litigants he

must make a strong showing ofnecessity because the relief would severely affect the rights

of others." Commodity Futures Trading Comm'n v. Chilcott Portfolio Mgmt., Inc., 713

F.2d 1477, 1484 (10th Cir. 1983)). Thus, where "a *fair possibility' exists that [a] stay

would damage another party," a movant "must show *a clear case of hardship or

inequity.'" Creative Consumer Concepts, Inc. v. Kreisler, 563 F.3d 1070, 1080(10th Cir.

2009)(quoting Ben Ezra, Weinstein, & Co. v. Am. Online Inc., 206 F.3d 980, 987 (10th



        ^ Medport cites several cases in which courts considered whether to stay civil cases pending the outcome of
parallel criminal proceedings. (Doc. 46 at 3-4). However, since Medport never suggests that Schneider's criminal
proceedings in the Ninth Circuit are somehow parallel to the breach of contract suit pending in this Court, the Court
assumes that it does not intend to make such an argument.
        Case 2:19-cv-00048-NDF Document 59 Filed 08/07/19 Page 4 of 7




Cir. 2000)).In determining whether to grant a stay, courts must"weigh competing interests

and maintain an even balance." Landis,299 U.S. at 255.

       Here, Schneider's status poses some challenges for Medport's participation in this

litigation. For example, Medport can only communicate with its sole member "through the

Bureau ofPrisons(BOP)messaging system known as Corrlinks, or by correspondence sent

via U.S. Mail."(Doc.48 at|10). According to Medport,these methods ofcommunication

are problematic for a few reasons. First, the Corrlinks program produces "a two to four-

hour delay between sending and receiving electronic messages." (Id. at T[ 13). Second,

Schneider is not able to check his Corrlinks messages "until mid-aftemoon, and his access

is limited to around twenty minutes per day." (Id. at ^ 17). Third, Corrlinks prevents

Medport from attaching documents to messages sent to Schneider. Instead, it must"cut and

paste [a] document's contents into a Corrlinks message." (Id. at ^ 15). Since "Corrlinks

limits the number ofcharacters in each message to 13,000...a sender may have to cut and

paste the contents of a document into multiple messages in order to send the recipient all

ofthe contents ofthe document."(Id. at^ 16). Finally, any Corrlinks messages "are subject

to monitoring [by prison officials.]" (Id. at ^ 18)(quoting Doc. 48-2 at 15). Similarly,

Schneider's "written outgoing mail is subject to search and delay by BOP officials."(Id. at

H 19). Besides burdens related to written commimication, Medport claims difficulties in

scheduling phone calls with Schneider.(Id. at   20-22). While one of Medport's attorneys

was able to schedule an in-person meeting with Schneider,this meeting was limited to two

hours, and the attorney "could not leave any documents with Schneider." (Id. at ^ 23).

Medport suggests these burdens will inhibit its ability to defend its interests in this

                                            4
         Case 2:19-cv-00048-NDF Document 59 Filed 08/07/19 Page 5 of 7



litigation.(Doc. 48 at 5-6). Since Schneider is Medport's only member, his incarceration

and limited ability to communicate with counsel make it difficult for Schneider to "locate"

and "review" relevant documents, thereby hindering Medport's discovery efforts and

general ability to participate in this litigation. {Id, at 6).

       While the Court appreciates the challenges identified by Medport, it fails to

understand how these burdens distinguish the case from any other matters where

incarcerated, pro se litigants face substantial challenges representing their interests. In

considering Medport's request, the Court located significant case law in which courts

rejected inmate requests to stay civil proceedings pending their release from prison. See,

e.g.. Manning v. Cal. Dep't ofCorr. & Rehab., No. 2:12-cv-2440 MCE AC P, 2015 U.S.

Dist. LEXIS 69521, at *1-2(E.D. Cal. May 22, 2015)(recognizing that prisoner was not

entitled to stay where he made arguments based on "his inability to access the law library

and legal property"); Kingsley v. Raddatz, No.: I3-cv-432-bbc, 2014 U.S. Dist. LEXIS

123098, at *1 (W.D. Wis. Sep. 4, 2014)(holding that stay of trial date pending litigant's

release from prison was notjustified where he argued that trial preparation would be easier

after his release); Perdue v. Morgan, No. l:13-cv-8782014 U.S. Dist. LEXIS 138575, at

*8-9 (S.D. Ohio July 8, 2014)(concluding that pro se litigant failed to establish "good

cause" when he asked the court to stay proceedings until he was out of prison and could

find an attorney). Medport's request is somewhat unique because it comes from

Schneider's entity, rather than Schneider himself. However, the Court still finds these

cases instructive. Since Schneider is the only member of Medport, it is difficult to

imderstand how Medport would have a significantly different interest than Schneider

                                                5
        Case 2:19-cv-00048-NDF Document 59 Filed 08/07/19 Page 6 of 7




himself. Indeed, in fleshing out the burdens related to Schneider's incarceration, Medport

even takes issue with Biles' alleged failure to serve documents on Schneider and

Schneider's inability to "review company documents."(Doc. 46 at 7-8). Medport claims

these issues implicate Schneider's due process rights under the Fifth Amendment. {Id.).

Medport's apparent willingness to raise constitutional arguments on Schneider's behalf is

telling. Medport seems to concede that its interests are intertwined with Scheider's. Thus,

if Schneider is not entitled to a stay based on difficulties associated with his status as a pro

se, incarcerated litigant, Medport should not be either. Like the litigants in the cases cited,

Medport is simply arguing that ordinary difficulties associated with proceeding as a pro se,

incarcerated litigant justify a stay. Like the courts mentioned above, this court does not

believe that these burdens weigh in favor of a stay. Accordingly, the Court will not stay

this case.


       In making this conclusion, the Court would note that Medport's request invites a

concerning precedent. As Biles asserts, Schneider is in a much better position than most

pro se litigants.(Doc.52 at 1-5). While Medport does not represent Schneider individually,

it"has agreed to transcribe his handwritten legal documents into typed documents and then

file those documents with the Court on his behalf."(Doc.48 at ^ 8). Indeed, Schneider has

been actively participating in these proceedings to date, filing pleadings and responses to

various Rule 12 motions in a relatively prompt manner.(Docs. 21, 33, 41, 49, 56). While

Schneider has exceeded the Local Rules response deadline in some instances, his failures

to comply have been insignificant. In deference to his alleged pro se status, the Court has

not punished Schneider for minor failures and has considered the merits of arguments
                                              6
        Case 2:19-cv-00048-NDF Document 59 Filed 08/07/19 Page 7 of 7



presented in his filings, even if those filings came a bit late. Aside from filing assistance,

Schneider has enjoyed some opportunity to communicate with legal counsel. While the

Corrlinks program might not be ideal, Medport clearly has used that platform to

communicate with Schneider. Further,as noted above,one of Medport's attorneys met with

Schneider at the Metropolitan Correctional Facility on May 20, 2019. Few pro se litigants
enjoy the benefit of communication with counsel. Ultimately, if the Court accepted

Medport's arguments and stayed this case, it would have to grant stays in countless other

matters where pro se litigants face far worse burdens than Schneider. The Court will not

accept Medport's implicit invitation to stay civil proceedings whenever incarcerated, pro

se parties encounter difficulties associated with the litigation process.

                                      CONCLUSION

       For the reasons stated in this order, the Court will not stay this matter pending

Schneider's release from prison.

       IT IS ORDERED that Medport's Motion to Stay (Doc. 45)is DENIED.

       Dated this / day of August,2019.


                                    NANCYD.FREUDENTHAL
                                    UNITED STATES DISTRICT JUDGE




                                              7
